Citation Nr: 1043051	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee/leg 
disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to a right knee/leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

While the Board has determined that new and material evidence has 
been submitted to reopen the claim for service connection for a 
right knee/leg disorder, it has also determined that further 
development is warranted with respect to this claim and the claim 
for service connection for a back disorder.  The issues of 
entitlement to service connection for a right knee/leg disorder 
and a back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for residuals of right knee 
injury was denied by an RO decision in March 1994 that was not 
appealed.

2.  The evidence submitted since the March 1994 RO decision 
pertinent to the claim for service connection for residuals of 
right knee injury was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO decision of March 1994, which denied a claim for 
service connection for residuals of right knee injury, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2010).

2.  Evidence received since the March 1994 RO decision is new and 
material, and the Veteran's claim for service connection for a 
right knee/leg disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a RO decision in March 1994 denied a 
claim for service connection for residuals of right knee injury, 
and that the Veteran did not file a timely notice of disagreement 
with this decision.  Accordingly, it became final when the 
Veteran failed to perfect his appeal of that decision within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, his claim for service connection for residuals 
of right knee injury, which is now characterized as a right 
knee/leg disorder, may only be reopened if new and material 
evidence is submitted.

In this instance, since the Board finds that the March 1994 
rating decision denied the claim both on the basis that there was 
insufficient evidence of current right knee or leg disability and 
insufficient evidence linking any such disability to the 
Veteran's service, the Board finds that new and material evidence 
would consist of medical evidence that demonstrates current right 
knee/leg disability or evidence demonstrating that such 
disability was incurred during active service.  

In this regard, additional pertinent evidence received since the 
March 1994 RO decision includes a June 1993 VA x-ray report, 
which reflects an impression of moderate degenerative changes of 
the right knee, and an October 2008 nurse practitioner's note, 
which indicates that x-rays of both knee[s] reveal osteoarthritic 
changes.  

In this case, since the March 1994 RO decision denied the claim 
at least in part on the basis that there was no indication of any 
current disability associated with the Veteran's right knee, the 
Board finds that the above-noted evidence of diagnoses of 
osteoarthritic changes in the right knee would warrant the 
reopening of the claim for service connection for a right knee/ 
leg disorder, as such evidence was not previously submitted, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Therefore, 
the Board concludes that the claim for service connection for a 
right knee/leg disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for a right knee/leg disorder is reopened.  


REMAND

Having reopened the claim for service connection for a right 
knee/leg disorder, the Board's review of this and the Veteran's 
claim for service connection for a back disorder reveals the need 
for further development with respect to these claims.  

First, the record reflects that the National Personnel Records 
Center (NPRC) previously indicated that the Veteran's service 
treatment records are not available and more recently, NPRC has 
only been able to locate a single morning report from August 
1952, which only identifies the Veteran by name and otherwise 
contains no additional information that would assist in the 
substantiation of the Veteran's claims.  Therefore, as a result 
of the loss of these records, VA owes a heightened level of duty 
to assist the Veteran in the development of his claims.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Moreover, the Veteran has 
consistently asserted that his right knee/leg and back problems 
had their onset as a result of an injury he sustained in 
September 1952, and the Veteran is considered competent to state 
that he sustained injury to his right knee/leg and back during 
service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  With respect to the Veteran's alternative assertion that 
his current lumbar diagnosis of degenerative joint and disc 
disease of the lumbar spine developed as secondary to his right 
knee/leg disability, he is also competent to state that he has 
experienced back pain as a result of favoring his right knee/leg 
when walking.  

Consequently, the Board finds that the Veteran should be afforded 
an appropriate examination to determine whether any current 
disorders of the right knee/leg and back are related to active 
service.  In addition, if a right knee/leg disorder is found to 
be related to active service but a back disorder is not, the 
examiner should additionally determine whether any current back 
disorder was caused or aggravated by the right knee/leg disorder.  
38 C.F.R. §§ 3.310(a) and (b) (2010); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran, dated since December 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrangements should be made to obtain 
any additional VA treatment records for 
the Veteran, dated since December 2008.  

2.  Thereafter, the Veteran should then be 
scheduled for an appropriate VA 
examination to determine the nature of any 
disorders of the right knee/leg and back.  
The Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the any current disorders of the right 
knee/leg, to include arthritis, and the 
back, to include degenerative disc and 
joint disease, are related to the 
Veteran's injury in service in 1952.  

In the event that the examiner concludes 
that a right knee/leg disorder is related 
to active service but a back disorder is 
not, the examiner should additionally 
determine whether it is at least as likely 
as not that any current back disorder was 
caused or aggravated by the right knee/leg 
disorder.

In providing these opinions, the examiner 
should acknowledge the Veteran's claim of 
a continuity of symptoms in the right 
knee/leg since the 1952 injury, and 
alternative assertion that a back disorder 
was caused or aggravated by his need to 
favor his right knee/leg when walking.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

4.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case, and give the 
Veteran and his representative an 
appropriate amount of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


